
	
		I
		111th CONGRESS
		1st Session
		H. R. 2560
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Markey of
			 Massachusetts (for himself and Mr. Smith
			 of New Jersey) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide certain high cost Medicare beneficiaries suffering from multiple
		  chronic conditions with access to coordinated, primary care medical services in
		  lower cost treatment settings, such as their residences, under a plan of care
		  developed by a team of qualified and experienced health care
		  professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Independence at Home Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the November 2007
			 Congressional Budget Office Long Term Outlook for Health Care Spending, unless
			 changes are made to the way health care is delivered, growing demand for
			 resources caused by rising health care costs and to a lesser extent the
			 Nation’s expanding elderly population will confront Americans with increasingly
			 difficult choices between health care and other priorities. However,
			 opportunities exist to constrain health care costs without adverse health care
			 consequences.
			(2)Medicare beneficiaries with multiple
			 chronic conditions account for a disproportionate share of Medicare spending
			 compared to their representation in the overall Medicare population, and
			 evidence suggests that such patients often receive poorly coordinated care,
			 including conflicting information from health providers and different diagnoses
			 of the same symptoms.
			(3)People with
			 chronic conditions account for 76 percent of all hospital admissions, 88
			 percent of all prescriptions filled, and 72 percent of physician visits.
			(4)Studies show that hospital utilization and
			 emergency room visits for patients with multiple chronic conditions can be
			 reduced and significant savings can be achieved through the use of
			 interdisciplinary teams of health care professionals caring for patients in
			 their places of residence.
			(5)The Independence at Home Act creates a
			 chronic care coordination pilot project to bring primary care medical services
			 to the highest cost Medicare beneficiaries with multiple chronic conditions in
			 their home or place of residence so that they may be as independent as possible
			 for as long as possible in a comfortable setting.
			(6)The Independence
			 at Home Act generates savings by providing better, more coordinated care across
			 all treatment settings to the highest cost Medicare beneficiaries with multiple
			 chronic conditions, reducing duplicative and unnecessary services, and avoiding
			 unnecessary hospitalizations, nursing home admissions, and emergency room
			 visits.
			(7)The Independence
			 at Home Act holds providers accountable for improving beneficiary outcomes,
			 ensuring patient and caregiver satisfaction, and achieving cost savings to
			 Medicare on an annual basis.
			(8)The Independence
			 at Home Act creates incentives for practitioners and providers to develop
			 methods and technologies for providing better and lower cost health care to the
			 highest cost Medicare beneficiaries with the greatest incentives provided in
			 the case of highest cost beneficiaries.
			(9)The Independence
			 at Home Act contains the central elements of proven home-based primary care
			 delivery models that have been utilized for years by the Department of Veterans
			 Affairs and house calls programs across the country to deliver
			 coordinated care for chronic conditions in the comfort of a patient’s home or
			 place of residence.
			3.Establishment of
			 voluntary Independence at Home chronic care coordination pilot project under
			 traditional Medicare fee-for-service program
			(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended—
				(1)by amending subsection (c) of section 1807
			 (42 U.S.C. 1395b–8) to read as follows:
					
						(c)Independence at
				Home chronic care coordination pilot projectA pilot project for Independence at Home
				chronic care coordination programs for high cost Medicare beneficiaries with
				multiple chronic conditions is set forth in section
				1807A.
						;
				and
				(2)by inserting after
			 section 1807 the following new section:
					
						1807A.Independence at Home chronic care coordination pilot
		  project(a)Implementation
								(1)In
				generalThe Secretary shall
				provide for the phased in development, implementation, and evaluation of
				Independence at Home programs described in this section to meet the following
				objectives:
									(A)To improve patient outcomes, compared to
				comparable beneficiaries who do not participate in such a program, through
				reduced hospitalizations, nursing home admissions, or emergency room visits,
				increased symptom self-management, and similar results.
									(B)To improve satisfaction of patients and
				caregivers, as demonstrated through a quantitative pre-test and post-test
				survey developed by the Secretary that measures patient and caregiver
				satisfaction of care coordination, educational information, timeliness of
				response, and similar care features.
									(C)To achieve a
				minimum of 5 percent cost savings in the care of beneficiaries under this title
				suffering from multiple high cost chronic diseases.
									(2)Initial
				implementation (phase I)
									(A)In
				generalIn carrying out this
				section and to the extent possible, the Secretary shall enter into agreements
				with at least two unaffiliated Independence at Home organizations in each of
				the 13 highest cost States (based on average per capita expenditures per State
				under this title), in the District of Columbia, and in 13 additional States
				that are representative of other regions of the United States and include
				medically underserved rural and urban areas, to provide chronic care
				coordination services for a period of three years or until those agreements are
				terminated by the Secretary. Such agreements under this paragraph shall
				continue in effect until the Secretary makes the determination described in
				paragraph (3) or until those agreements are supplanted by new agreements under
				such paragraph. The phase of implementation under this paragraph is referred to
				in this section as the initial implementation phase or
				phase I.
									(B)PreferenceIn
				selecting Independence at Home organizations under this paragraph, the
				Secretary shall give a preference, to the extent practicable, to organizations
				that—
										(i)have documented experience in furnishing
				the types of services covered by this section to eligible beneficiaries in the
				home or place of residence using qualified teams of health care professionals
				that are directed by individuals who have the qualifications of Independence at
				Home physicians, or in cases when such direction is provided by an Independence
				at Home physician to a physician assistant who has at least one year of
				experience providing gerontological medical and related services for
				chronically ill individuals in their homes, or other similar qualification as
				determined by the Secretary to be appropriate for the Independence at Home
				program, by the physician assistant acting under the supervision of an
				Independence at Home physician and as permitted under State law, or
				Independence at Home nurse practitioners;
										(ii)have the capacity
				to provide services covered by this section to at least 150 eligible
				beneficiaries; and
										(iii)use electronic
				medical records, health information technology, and individualized plans of
				care.
										(3)Expanded
				implementation phase (Phase II)
									(A)In
				generalFor periods beginning
				after the end of the 3-year initial implementation period under paragraph (2),
				subject to subparagraph (B), the Secretary shall renew agreements described in
				paragraph (2) with Independence at Home organization that have met all 3
				objectives specified in paragraph (1) and enter into agreements described in
				paragraph (2) with any other organization that is located in any State or the
				District of Columbia, that was not an Independence at Home organization during
				the initial implementation period, and that meets the qualifications of an
				Independence at Home organization under this section. The Secretary may
				terminate and not renew such an agreement with an organization that has not met
				such objectives during the initial implementation period. The phase of
				implementation under this paragraph is referred to in this section as the
				expanded implementation phase or phase II.
									(B)ContingencyThe expanded implementation under
				subparagraph (A) shall not occur if the Secretary finds, not later than 60 days
				after the date of issuance of the independent evaluation under paragraph (5),
				that continuation of the Independence at Home project is not in the best
				interest of beneficiaries under this title or in the best interest of Federal
				health care programs.
									(4)EligibilityNo organization shall be prohibited from
				participating under this section during expanded implementation phase under
				paragraph (3) (and, to the extent practicable, during initial implementation
				phase under paragraph (2)) because of its small size as long as it meets the
				eligibility requirements of this section.
								(5)Independent
				evaluations
									(A)In
				generalThe Secretary shall contract for an independent
				evaluation of the initial implementation phase under paragraph (2) with an
				interim report to Congress to be provided on such evaluation as soon as
				practicable after the first year of such phase and a final report to be
				provided to Congress as soon as practicable following the conclusion of the
				initial implementation phase, but not later than 6 months following the end of
				such phase. Such an evaluation shall be conducted by individuals with knowledge
				of chronic care coordination programs for the targeted patient population and
				demonstrated experience in the evaluation of such programs.
									(B)Information to
				be includedEach such report shall include an assessment of the
				following factors and shall identify the characteristics of individual
				Independence at Home programs that are the most effective in producing
				improvements in—
										(i)beneficiary,
				caregiver, and provider satisfaction;
										(ii)health outcomes
				appropriate for patients with multiple chronic diseases; and
										(iii)cost savings to
				the program under this title, such as in reducing—
											(I)hospital and
				skilled nursing facility admission rates and lengths of stay;
											(II)hospital readmission rates; and
											(III)emergency
				department visits.
											(C)Breakdown by
				conditionEach such report
				shall include data on performance of Independence at Home organizations in
				responding to the needs of eligible beneficiaries with specific chronic
				conditions and combinations of conditions, as well as the overall eligible
				beneficiary population.
									(6)Agreements
									(A)In
				generalThe Secretary shall enter into agreements, beginning not
				later than one year after the date of the enactment of this section, with
				Independence at Home organizations that meet the participation requirements of
				this section, including minimum performance standards developed under
				subsection (e)(3), in order to provide access by eligible beneficiaries to
				Independence at Home programs under this section.
									(B)AuthorityIf the Secretary deems it necessary to
				serve the best interest of the beneficiaries under this title or the best
				interest of Federal health care programs, the Secretary may—
										(i)require screening
				of all potential Independence at Home organizations, including owners, (such as
				through fingerprinting, licensure checks, site-visits, and other database
				checks) before entering into an agreement;
										(ii)require a
				provisional period during which a new Independence at Home organization would
				be subject to enhanced oversight (such as prepayment review, unannounced site
				visits, and payment caps); and
										(iii)require
				applicants to disclose previous affiliation with entities that have uncollected
				Medicare or Medicaid debt, and authorize the denial of enrollment if the
				Secretary determines that these affiliations pose undue risk to the
				program.
										(7)RegulationsAt least three months before entering into
				the first agreement under this section, the Secretary shall publish in the
				Federal Register the specifications for implementing this section. Such
				specifications shall describe the implementation process from initial to final
				implementation phases, including how the Secretary will identify and notify
				potential enrollees and how and when beneficiaries may enroll and disenroll
				from Independence at Home programs and change the programs in which they are
				enrolled.
								(8)Periodic
				progress reportsSemi-annually during the first year in which
				this section is implemented and annually thereafter during the period of
				implementation of this section, the Secretary shall submit to the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the Senate a report that describes the progress of
				implementation of this section and explaining any variation from the
				Independence at Home program as described in this section.
								(9)Annual best
				practices conferenceDuring
				the initial implementation phase and to the extent practicable at intervals
				thereafter, the Secretary shall provide for an annual Independence at Home
				teleconference for Independence at Home organizations to share best practices
				and review treatment interventions and protocols that were successful in
				meeting all 3 objectives specified in paragraph (1).
								(b)DefinitionsFor
				purposes of this section:
								(1)Activities of
				daily livingThe term activities of daily living
				means bathing, dressing, grooming, transferring, feeding, or toileting.
								(2)CaregiverThe
				term caregiver means, with respect to an individual with a
				qualifying functional impairment, a family member, friend, or neighbor who
				provides assistance to the individual.
								(3)Eligible
				beneficiary
									(A)In
				generalThe term eligible beneficiary means, with
				respect to an Independence at Home program, an individual who—
										(i)is
				entitled to benefits under part A and enrolled under part B, but not enrolled
				in a plan under part C;
										(ii)has a qualifying
				functional impairment and has been diagnosed with two or more of the chronic
				conditions described in subparagraph (C); and
										(iii)within the 12
				months prior to the individual first enrolling with an Independence at Home
				program under this section, has received benefits under part A for the
				following services:
											(I)Non-elective
				inpatient hospital services.
											(II)Services in the
				emergency department of a hospital.
											(III)Any one of the
				following:
												(aa)Skilled nursing
				or sub-acute rehabilitation services in a Medicare-certified nursing
				facility.
												(bb)Comprehensive
				acute rehabilitation facility or Comprehensive outpatient rehabilitation
				facility services.
												(cc)Skilled nursing
				or rehabilitation services through a Medicare-certified home health
				agency.
												(B)DisqualificationsSuch
				term does not include an individual—
										(i)who is receiving
				benefits under section 1881;
										(ii)who is enrolled
				in a PACE program under section 1894;
										(iii)who is enrolled in (and is not disenrolled
				from) a chronic care improvement program under section 1807;
										(iv)who within a 12-month period has been a
				resident for more than 90 days in a skilled nursing facility, a nursing
				facility (as defined in section 1919), or any other facility identified by the
				Secretary;
										(v)who
				resides in a setting that presents a danger to the safety of in-home health
				care providers and primary caregivers; or
										(vi)whose enrollment
				in an Independence at Home program the Secretary determines would be
				inappropriate.
										(C)Chronic
				conditions describedThe chronic conditions described in this
				subparagraph are the following:
										(i)Congestive heart
				failure.
										(ii)Diabetes.
										(iii)Chronic
				obstructive pulmonary disease.
										(iv)Ischemic heart
				disease.
										(v)Peripheral
				arterial disease.
										(vi)Stroke.
										(vii)Alzheimer’s
				Disease and other dementias designated by the Secretary.
										(viii)Pressure
				ulcers.
										(ix)Hypertension.
										(x)Neurodegenerative diseases designated by
				the Secretary which result in high costs under this title, including amyotropic
				lateral sclerosis (ALS), multiple sclerosis, and Parkinson’s disease.
										(xi)Any other chronic condition that the
				Secretary identifies as likely to result in high costs to the program under
				this title when such condition is present in combination with one or more of
				the chronic conditions specified in the preceding clauses.
										(4)Independence at
				home assessmentThe term
				Independence at Home assessment means a determination of
				eligibility of an individual for an Independence at Home program as an eligible
				beneficiary (as defined in paragraph (3)), a comprehensive medical history,
				physical examination, and assessment of the beneficiary’s clinical and
				functional status that—
									(A)is conducted in
				person by an individual—
										(i)who—
											(I)is an Independence
				at Home physician or an Independence at Home nurse practitioner; or
											(II)a physician
				assistant, nurse practitioner, or clinical nurse specialist, as defined in
				section 1861(aa)(5), who is employed by an Independence at Home organization
				and is supervised by an Independence at Home physician or Independence at Home
				nurse practitioner; and
											(ii)does not have an ownership interest in the
				Independence at Home organization unless the Secretary determines that it is
				impracticable to preclude such individual’s involvement; and
										(B)includes an
				assessment of—
										(i)activities of
				daily living and other co-morbidities;
										(ii)medications and
				medication adherence;
										(iii)affect,
				cognition, executive function, and presence of mental disorders;
										(iv)functional status,
				including mobility, balance, gait, risk of falling, and sensory
				function;
										(v)social functioning
				and social integration;
										(vi)environmental
				needs and a safety assessment;
										(vii)the ability of
				the beneficiary’s primary caregiver to assist with the beneficiary’s care as
				well as the caregiver’s own physical and emotional capacity, education, and
				training;
										(viii)whether, in the professional judgment of
				the individual conducting the assessment, the beneficiary is likely to benefit
				from an Independence at Home program;
										(ix)whether the
				conditions in the beneficiary’s home or place of residence would permit the
				safe provision of services in the home or residence, respectively, under an
				Independence at Home program;
										(x)whether the beneficiary has a designated
				primary care physician whom the beneficiary has seen in an office-based setting
				within the previous 12 months; and
										(xi)other factors
				determined appropriate by the Secretary.
										(5)Independence at
				Home care teamThe term Independence at Home care
				team—
									(A)means, with respect to a participant, a
				team of qualified individuals that provides services to the participant as part
				of an Independence at Home program; and
									(B)includes an
				Independence at Home physician or an Independence at Home nurse practitioner
				and an Independence at Home coordinator (who may also be an Independence at
				Home physician or an Independence at Home nurse practitioner).
									(6)Independence at
				Home coordinatorThe term Independence at Home
				coordinator means, with respect to a participant, an individual
				who—
									(A)is employed by an
				Independence at Home organization and is responsible for coordinating all of
				the services of the participant’s Independence at Home plan;
									(B)is a licensed health professional, such as
				a physician, registered nurse, nurse practitioner, clinical nurse specialist,
				physician assistant, or other health care professional as the Secretary
				determines appropriate, who has at least one year of experience providing and
				coordinating medical and related services for individuals in their homes;
				and
									(C)serves as the
				primary point of contact responsible for communications with the participant
				and for facilitating communications with other health care providers under the
				plan.
									(7)Independence at
				home organizationThe term
				Independence at Home organization means a provider of services, a
				physician or physician group practice, a nurse practitioner or nurse
				practitioner group practice which receives payment for services furnished under
				this title (other than only under this section) and which—
									(A)has entered into
				an agreement under subsection (a)(2) to provide an Independence at Home program
				under this section;
									(B)(i)provides all of the
				services of the Independence at Home plan in a participant’s home or place of
				residence, or
										(ii)if the organization is not able to
				provide all such services in such home or residence, has adequate mechanisms
				for ensuring the provision of such services by one or more qualified
				entities;
										(C)has Independence at Home physicians,
				clinical nurse specialists, nurse practitioners, or physician assistants
				available to respond to patient emergencies 24 hours a day, seven days a
				week;
									(D)accepts all eligible beneficiaries from the
				organization’s service area, as determined under the agreement with the
				Secretary under this section, except to the extent that qualified staff are not
				available; and
									(E)meets other
				requirements for such an organization under this section.
									(8)Independence at
				Home physicianThe term Independence at Home
				physician means a physician who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the physician to make in-home visits and to be responsible for
				the plans of care for the physician’s patients;
									(B)is
				certified—
										(i)by
				the American Board of Family Physicians, the American Board of Internal
				Medicine, the American Osteopathic Board of Family Physicians, the American
				Osteopathic Board of Internal Medicine, the American Board of Emergency
				Medicine, or the American Board of Physical Medicine and Rehabilitation;
				or
										(ii)by a Board
				recognized by the American Board of Medical Specialties and determined by the
				Secretary to be appropriate for the Independence at Home program;
										(C)has—
										(i)a certification in geriatric medicine as
				provided by American Board of Medical Specialties; or
										(ii)passed the clinical competency examination
				of the American Academy of Home Care Physicians and has substantial experience
				in the delivery of medical care in the home, including at least two years of
				experience in the management of Medicare patients and one year of experience in
				home-based medical care including at least 200 house calls; and
										(D)has furnished
				services during the previous 12 months for which payment is made under this
				title.
									(9)Independence at
				Home nurse practitionerThe
				term Independence at Home nurse practitioner means a nurse
				practitioner who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the nurse practitioner to make in-home visits and to be
				responsible for the plans of care for the nurse practitioner’s patients;
									(B)practices in
				accordance with State law regarding scope of practice for nurse
				practitioners;
									(C)is
				certified—
										(i)as a Gerontologic Nurse Practitioner by the
				American Academy of Nurse Practitioners Certification Program or the American
				Nurses Credentialing Center; or
										(ii)as a family nurse
				practitioner or adult nurse practitioner by the American Academy of Nurse
				Practitioners Certification Board or the American Nurses Credentialing Center
				and holds a certificate of Added Qualification in gerontology, elder care or
				care of the older adult provided by the American Academy of Nurse
				Practitioners, the American Nurses Credentialing Center or a national nurse
				practitioner certification board deemed by the Secretary to be appropriate for
				an Independence at Home program; and
										(D)has furnished services during the previous
				12 months for which payment is made under this title.
									(10)Independence at
				Home planThe term Independence at Home plan means a
				plan established under subsection (d)(2) for a specific participant in an
				Independence at Home program.
								(11)Independence at
				Home programThe term Independence at Home program
				means a program described in subsection (d) that is operated by an Independence
				at Home organization.
								(12)ParticipantThe
				term participant means an eligible beneficiary who has voluntarily
				enrolled in an Independence at Home program.
								(13)Qualified
				entityThe term qualified entity means a person or
				organization that is licensed or otherwise legally permitted to provide the
				specific service (or services) provided under an Independence at Home plan that
				the entity has agreed to provide.
								(14)Qualifying
				functional impairmentThe term qualifying functional
				impairment means an inability to perform, without the assistance of
				another person, two or more activities of daily living.
								(15)Qualified
				individualThe term
				qualified individual means a individual that is licensed or
				otherwise legally permitted to provide the specific service (or services) under
				an Independence at Home plan that the individual has agreed to provide.
								(c)Identification
				and enrollment of prospective program participants
								(1)Notice to
				eligible independence at home beneficiariesThe Secretary shall
				develop a model notice to be made available to Medicare beneficiaries (and to
				their caregivers) who are potentially eligible for an Independence at Home
				program by participating providers and by Independence at Home programs. Such
				notice shall include the following information:
									(A)A description of
				the potential advantages to the beneficiary participating in an Independence at
				Home program.
									(B)A description of
				the eligibility requirements to participate.
									(C)Notice that
				participation is voluntary.
									(D)A statement that
				all other Medicare benefits remain available to beneficiaries who enroll in an
				Independence at Home program.
									(E)Notice that those who enroll in an
				Independence at Home program will be responsible for copayments for house calls
				made by Independence at Home physicians, physician assistants, or by
				Independence at Home nurse practitioners, except that such copayments may be
				reduced or eliminated at the discretion of the Independence at Home physician,
				physician assistant, or Independence at Home nurse practitioner involved in
				accordance with subsection (f).
									(F)A description of
				the services that could be provided.
									(G)A description of
				the method for participating, or withdrawing from participation, in an
				Independence at Home program or becoming no longer eligible to so
				participate.
									(2)Voluntary
				participation and choiceAn eligible beneficiary may participate
				in an Independence at Home program through enrollment in such program on a
				voluntary basis and may terminate such participation at any time. Such a
				beneficiary may also receive Independence at Home services from the
				Independence at Home organization of the beneficiary’s choice but may not
				receive Independence at Home services from more than one Independence at Home
				organization at a time.
								(d)Independence at
				Home program requirements
								(1)In
				generalEach Independence at Home program shall, for each
				participant enrolled in the program—
									(A)designate—
										(i)an Independence at Home physician or an
				Independence at Home nurse practitioner; and
										(ii)an Independence
				at Home coordinator;
										(B)have a process to
				ensure that the participant received an Independence at Home assessment before
				enrollment in the program;
									(C)with the
				participation of the participant (or the participant’s representative or
				caregiver), an Independence at Home physician, a physician assistant under the
				supervision of an Independence at Home physician and as permitted under State
				law, or an Independence at Home nurse practitioner, and the Independence at
				Home coordinator, develop an Independence at Home plan for the participant in
				accordance with paragraph (2);
									(D)ensure that the
				participant receives an Independence at Home assessment at least every 6 months
				after the original assessment to ensure that the Independence at Home plan for
				the participant remains current and appropriate;
									(E)implement all of
				the services under the participant’s Independence at Home plan and in instances
				in which the Independence at Home organization does not provide specific
				services within the Independence at Home plan, ensure that qualified entities
				successfully provide those specific services; and
									(F)provide for an electronic medical record
				and electronic health information technology to coordinate the participant’s
				care and to exchange information with the Medicare program and electronic
				monitoring and communication technologies and mobile diagnostic and therapeutic
				technologies as appropriate and accepted by the participant.
									(2)Independence at
				home plan
									(A)In
				generalAn Independence at
				Home plan for a participant shall be developed with the participant, an
				Independence at Home physician, a physician assistant under the supervision of
				an Independence at Home physician and as permitted under State law, an
				Independence at Home nurse practitioner, or an Independence at Home
				coordinator, and, if appropriate, one or more of the participant’s caregivers
				and shall—
										(i)document the
				chronic conditions, co-morbidities, and other health needs identified in the
				participant’s Independence at Home assessment;
										(ii)determine which services under an
				Independence at Home plan described in subparagraph (C) are appropriate for the
				participant; and
										(iii)identify the
				qualified entity responsible for providing each service under such plan.
										(B)Communication of
				individualized independence at home plan to the independence at home
				coordinatorIf the individual responsible for conducting the
				participant’s Independence at Home assessment and developing the Independence
				at Home plan is not the participant’s Independence at Home coordinator, the
				Independence at Home physician or Independence at Home nurse practitioner is
				responsible for ensuring that the participant’s Independence at Home
				coordinator has such plan and is familiar with the requirements of the plan and
				has the appropriate contact information for all of the members of the
				Independence at Home care team.
									(C)Services
				provided under an independence at home planAn Independence at Home organization shall
				coordinate and make available through referral to a qualified entity the
				services described in the following clauses (i) through (iii) to the extent
				they are needed and covered by under this title and shall provide the care
				coordination services described in the following clause (iv) to the extent they
				are appropriate and accepted by a participant:
										(i)Primary care services, such as physician
				visits, diagnosis, treatment, and preventive services.
										(ii)Home health
				services, such as skilled nursing care and physical and occupational
				therapy.
										(iii)Phlebotomy and ancillary laboratory and
				imaging services, including point of care laboratory and imaging
				diagnostics.
										(iv)Care coordination services, consisting
				of—
											(I)Monitoring and
				management of medications by a pharmacist who is certified in geriatric
				pharmacy by the Commission for Certification in Geriatric Pharmacy or possesses
				other comparable certification demonstrating knowledge and expertise in
				geriatric pharmacotherapy, as well as assistance to participants and their
				caregivers with respect to selection of a prescription drug plan under part D
				that best meets the needs of the participant’s chronic conditions.
											(II)Coordination of
				all medical treatment furnished to the participant, regardless of whether such
				treatment is covered and available to the participant under this title.
											(III)Self-care education and preventive care
				consistent with the participant’s condition.
											(IV)Education for
				primary caregivers and family members.
											(V)Caregiver
				counseling services and information about, and referral to, other caregiver
				support and health care services in the community.
											(VI)Referral to
				social services, such as personal care, meals, volunteers, and individual and
				family therapy.
											(VII)Information
				about, and access to, hospice care.
											(VIII)Pain and palliative care and end-of-life
				care, including information about developing advanced directives and physicians
				orders for life sustaining treatment.
											(3)Primary
				treatment role within an Independence at Home care teamAn
				Independence at Home physician, a physician assistant under the supervision of
				an Independence at Home physician and as permitted under State law, or an
				Independence at Home nurse practitioner may assume the primary treatment role
				as permitted under State law.
								(4)Additional
				responsibilities
									(A)Outcomes
				reportEach Independence at
				Home organization offering an Independence at Home program shall monitor and
				report to the Secretary, in a manner specified by the Secretary, on—
										(i)patient
				outcomes;
										(ii)beneficiary,
				caregiver, and provider satisfaction with respect to coordination of the
				participant’s care; and
										(iii)the achievement
				of mandatory minimum savings described in subsection (e)(6).
										(B)Additional
				requirementsEach such
				organization and program shall provide the Secretary with listings of
				individuals employed by the organization, including contract employees, and
				individuals with an ownership interest in the organization and comply with such
				additional requirements as the Secretary may specify.
									(e)Terms and
				conditions
								(1)In
				generalAn agreement under this section with an Independence at
				Home organization shall contain such terms and conditions as the Secretary may
				specify consistent with this section.
								(2)Clinical, quality
				improvement, and financial requirementsThe Secretary may not
				enter into an agreement with such an organization under this section for the
				operation of an Independence at Home program unless—
									(A)the program and organization meet the
				requirements of subsection (d), minimum quality and performance standards
				developed under paragraph (3), and such clinical, quality improvement,
				financial, program integrity, and other requirements as the Secretary deems to
				be appropriate for participants to be served; and
									(B)the organization
				demonstrates to the satisfaction of the Secretary that the organization is able
				to assume financial risk for performance under the agreement with respect to
				payments made to the organization under such agreement through available
				reserves, reinsurance, or withholding of funding provided under this title, or
				such other means as the Secretary determines appropriate.
									(3)Minimum quality
				and performance standards
									(A)In
				generalThe Secretary shall develop mandatory minimum quality and
				performance standards for Independence at Home organizations and
				programs.
									(B)Standards to be
				includedSuch standards shall include measures of—
										(i)improvement in
				participant outcomes;
										(ii)improvement in
				satisfaction of the beneficiary, caregiver, and provider involved; and
										(iii)cost savings
				consistent with paragraph (6).
										(C)Minimum
				participation standardSuch
				standards shall include a requirement that, for any year after the first year
				and except as the Secretary may provide for a program serving a rural area, an
				Independence at Home program had an average number of participants during the
				previous year of at least 100 participants.
									(4)Term of
				agreement and modificationThe agreement under this subsection shall
				be, subject to paragraphs (3)(C) and (5), for a period of three years, and the
				terms and conditions may be modified during the contract period by the
				Secretary as necessary to serve the best interest of the beneficiaries under
				this title or the best interest of Federal health care programs or upon the
				request of the Independence at Home organization.
								(5)Termination and
				non-renewal of agreement
									(A)In
				generalIf the Secretary
				determines that an Independence at Home organization has failed to meet the
				minimum performance standards under paragraph (3) or other requirements under
				this section, or if the Secretary deems it necessary to serve the best interest
				of the beneficiaries under this title or the best interest of Federal health
				care programs, the Secretary may terminate the agreement of the organization at
				the end of the contract year.
									(B)Required
				termination where risk to health or safety of a participantThe
				Secretary shall terminate an agreement with an Independence at Home
				organization at any time the Secretary determines that the care being provided
				by such organization poses a threat to the health and safety of a
				participant.
									(C)Termination by
				Independence at Home organizationsNotwithstanding any other provision of this
				subsection, an Independence at Home organization may terminate an agreement
				with the Secretary under this section to provide an Independence at Home
				program at the end of a contract year if the organization provides to the
				Secretary and to the beneficiaries participating in the program notification of
				such termination more than 90 days before the end of such year. Paragraphs (6),
				(8), and (9)(B) shall apply to the organization until the date of
				termination.
									(D)Notice of
				involuntary terminationThe
				Secretary shall notify the participants in an Independence at Home program as
				soon as practicable if a determination is made to terminate an agreement with
				the Independence at Home organization involuntarily as provided in
				subparagraphs (A) and (B). Such notice shall inform the beneficiary of any
				other Independence at Home organizations that might be available to the
				beneficiary.
									(6)Mandatory
				minimum savings
									(A)Required
										(i)In
				generalUnder an agreement under this subsection, each
				Independence at Home organization shall ensure that during any year of the
				agreement for its Independence at Home program, there is an aggregate savings
				in the cost to the program under this title for participating beneficiaries, as
				calculated under subparagraph (B), that is not less than 5 percent of the
				product described in clause (ii) for such participating beneficiaries and
				year.
										(ii)Product
				describedThe product
				described in this clause for participating beneficiaries in an Independence at
				Home program for a year is the product of—
											(I)the estimated
				average monthly costs that would have been incurred under parts A and B (and,
				to the extent cost information is available, part D) if those beneficiaries had
				not participated in the Independence at Home program; and
											(II)the number of
				participant-months for that year.
											(B)Computation of
				aggregate savings
										(i)Model for
				calculating savingsThe
				Secretary shall contract with a nongovernmental organization or academic
				institution to independently develop an analytical model for determining
				whether an Independence at Home program achieves at least savings required
				under subparagraph (A) relative to costs that would have been incurred by
				Medicare in the absence of Independence at Home programs. The analytical model
				developed by the independent research organization for making these
				determinations shall utilize state-of-the-art econometric techniques, such as
				Heckman’s selection correction methodologies, to account for sample selection
				bias, omitted variable bias, or problems with endogeneity.
										(ii)Application of
				the modelUsing the model developed under clause (i), the
				Secretary shall compare the actual costs to Medicare of beneficiaries
				participating in an Independence at Home program to the predicted costs to
				Medicare of such beneficiaries to determine whether an Independence at Home
				program achieves the savings required under subparagraph (A).
										(iii)Revisions of
				the modelThe Secretary shall require that the model developed
				under clause (i) for determining savings shall be designed according to
				instructions that will control, or adjust for, inflation as well as risk
				factors including, age, race, gender, disability status, socioeconomic status,
				region of country (such as State, county, metropolitan statistical area, or zip
				code), and such other factors as the Secretary determines to be appropriate,
				including adjustment for prior health care utilization. The Secretary may add
				to, modify, or substitute for such adjustment factors if such changes will
				improve the sensitivity or specificity of the calculation of costs
				savings.
										(iv)Participant-monthIn
				making the calculation described in subparagraph (A), each month or part of a
				month in a program year that a beneficiary participates in an Independence at
				Home program shall be counted as a participant-month.
										(C)Notice of savings
				calculationNo later than 30
				days before the beginning of the first year of the pilot project under this
				section and 120 days before the beginning of any Independence at Home program
				year after the first such year, the Secretary shall publish in the Federal
				Register a description of the model developed under subparagraph (B)(i) and
				information for calculating savings required under subparagraph (A), including
				any revisions, sufficient to permit Independence at Home organizations to
				determine the savings they will be required to achieve during the program year
				to meet the savings requirement under subparagraph (A). In order to facilitate
				this notice, the Secretary may designate a single annual date for the beginning
				of all Independence at Home program years that shall not be later than one year
				from the date of enactment of this section.
									(7)Manner of
				paymentSubject to paragraph (8), payments shall be made by the
				Secretary to an Independence at Home organization at a rate negotiated between
				the Secretary and the organization under the agreement for—
									(A)Independence at Home assessments;
				and
									(B)on a per-participant, per-month basis for
				the items and services required to be provided or made available under
				subsection (d)(2)(C)(iv).
									(8)Ensuring
				mandatory minimum savingsThe Secretary shall require any
				Independence at Home organization that fails in any year to achieve the
				mandatory minimum savings described in paragraph (6) to provide those savings
				by refunding payments made to the organization under paragraph (7) during such
				year.
								(9)Budget neutral
				payment condition
									(A)In
				generalUnder this section, the Secretary shall ensure that the
				cumulative, aggregate sum of Medicare program benefit expenditures under parts
				A, B, and D for participants in Independence at Home programs and funds paid to
				Independence at Home organizations under this section, shall not exceed the
				Medicare program benefit expenditures under such parts that the Secretary
				estimates would have been made for such participants in the absence of such
				programs.
									(B)Treatment of
				savings
										(i)Initial
				implementation phaseIf an Independence at Home organization
				achieves aggregate savings in a year in the initial implementation phase in
				excess of the mandatory minimum savings described in paragraph (6)(A)(ii), 80
				percent of such aggregate savings shall be paid to the organization and the
				remainder shall be retained by the programs under this title during the initial
				implementation phase.
										(ii)Expanded
				implementation phaseIf an
				Independence at Home organization achieves aggregate savings in a year in the
				expanded implementation phase in excess of 5 percent of the product described
				in paragraph (6)(A)(ii)—
											(I)insofar as such savings do not exceed 25
				percent of such product, 80 percent of such aggregate savings shall be paid to
				the organization and the remainder shall be retained by the programs under this
				title; and.
											(II)insofar as such savings exceed 25 percent
				of such product, in the Secretary’s discretion, 50 percent of such excess
				aggregate savings shall be paid to the organization and the remainder shall be
				retained by the programs under this title.
											(f)Waiver of
				coinsurance for house callsA
				physician, physician assistant, or nurse practitioner furnishing services
				related to the Independence at Home program in the home or residence of a
				participant in an Independence at Home program may waive collection of any
				coinsurance that might otherwise be payable under section 1833(a) with respect
				to such services but only if the conditions described in section 1128A(i)(6)(A)
				are met.
							(g)ReportNot later than three months after the date
				of receipt of the independent evaluation provided under subsection (a)(5) and
				each year thereafter during which this section is being implemented, the
				Secretary shall submit to the Committees of jurisdiction in Congress a report
				that shall include—
								(1)whether the Independence at Home programs
				under this section are meeting the minimum quality and performance standards in
				(e)(3);
								(2)a comparative evaluation of Independence at
				Home organizations in order to identify which programs, and characteristics of
				those programs, were the most effective in producing the best participant
				outcomes, patient and caregiver satisfaction, and cost savings; and
								(3)an evaluation of
				whether the participant eligibility criteria identified beneficiaries who were
				in the top ten percent of the highest cost Medicare
				beneficiaries.
								.
				(b)Conforming
			 amendmentSection 1833(a) of
			 such Act (42 U.S.C. 1395l(a)) is amended, in the matter before paragraph (1),
			 by inserting and section 1807A(f) after section
			 1876.
			
